 
 
I 
112th CONGRESS
2d Session
H. R. 5231 
IN THE HOUSE OF REPRESENTATIVES 
 
April 27, 2012 
Mr. Murphy of Pennsylvania introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To extend and modify the temporary suspension of duty on Desmodur HL BA. 
 
 
1.Desmodur HL BA 
(a)In generalHeading 9902.12.18 of the Harmonized Tariff Schedule of the United States (relating to Desmodur HL BA) is amended— 
(1)by amending the article description to read as follows: 2,4-Diisocyanato-1-methylbenzene, polymer with 1,6-diisocyanatohexane (CAS No. 26426–91–5) dissolved in organic solvent (provided for in subheading 3911.90.45); and  
(2)by striking the date in the effective period column and inserting 12/31/2015. 
(b)Effective dateThe amendment made by subsection (a) applies to goods entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act. 
 
